United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Biloxi, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0639
Issued: August 5, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 17, 2016 appellant filed a timely appeal from September 23, 2015 and
January 12, 2016 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that his
hypertension was causally related to the accepted factor of his federal employment.
FACTUAL HISTORY
On August 3, 2015 appellant, then a 58-year-old nurse, filed an occupational disease
claim (Form CA-2) alleging that on July 17, 2015 he first realized that his hypertension had been
1

5 U.S.C. § 8101 et seq.

aggravated by work stress. Specifically, he attributed the stress to an increased workload from a
detail which he alleged increased his management of 16 employees to 71 employees.
By letter dated August 14, 2015, OWCP informed appellant that the evidence of record
was insufficient to establish his claim. Appellant was advised as to the medical and factual
evidence required and was afforded 30 days to provide this information.
In response to OWCP’s request, appellant submitted the following factual and medical
evidence.
A June 26, 2015 memorandum from the employing establishment’s outpatient program
manager informed appellant he was being temporarily detailed to a position as an acting nurse
manager of the Acute Inpatient Psychiatric Unit on or about June 30, 2015. Appellant’s duties
were split into three periods. His initial work duties, which concluded on August 7, 2015,
involved assisting in the orientation of the newly selected Assistant Nurse Manager C.J. From
August 10 to September 18, 2015, appellant was assigned to work as acting nurse manager three
days per week to assist with C.J.’s transition to her new position. During the final period, from
September 18 to 30, 2015, he was to be available as necessary to assist C.J. with her nurse
manager duties.
In an undated statement, appellant related that on June 30, 2015 he was detailed to act as
nurse manager, which he noted involved an increase in the number of employees who reported to
him from 18 to 71, as well as a 300 percent increase in responsibilities and workload. He noted
that the department he was detailed to had a high employee turnover, was very difficult to
manage, and all management positions except the recent program manager hire were vacant.
After working approximately two weeks as acting nurse manager, appellant reported having
headaches, shoulder and neck tension, and ringing in his ears. On July 31, 2015 he asked a
coworker to take his blood pressure which was at 167/94. Appellant noted multiple work
problems involving scheduling, ongoing administrative issues, staffing, and complaints regarding
physician practices when he came to work on August 3, 2015, which led to his increased tinnitus,
headaches, and shoulder and neck tightness. His blood pressure was measured at 184/96 at the
occupational health unit. Appellant’s treating physician evaluated him on August 7, 2015 when
his blood pressure was 184/104. At this point his treating physician recommended rest and
released him to return to work on August 12, 2015 with restrictions and medication for his blood
pressure. Appellant noted there were no other stressors in his life.
In an August 10, 2015 report, Dr. Pam Banister, a Board-certified family medical
practitioner, noted that appellant was seen on August 7, 2015 for complaints of high blood
pressure symptoms, which included increased tinnitus, shoulder and neck tightness, and
headaches. According to appellant, these symptoms began approximately two weeks after being
assigned to a job on July 17, 2015 that increased his workload by about 300 percent.
Dr. Banister released appellant to return to work on August 12, 2015 with a restriction that he
return to his prior duties and not to the additional duties of his detail.
By decision dated September 23, 2015, OWCP denied appellant’s claim as it found he
had failed to establish fact of injury as the record contained no medical evidence with a

2

diagnosis.2 It accepted the factor of overwork from appellant’s detail, but found that the record
contained no medical evidence from a physician qualified under FECA.
On October 30, 2015 appellant requested reconsideration and submitted an additional
medical report.
In an October 27, 2015 report, Dr. Timothy Ivey, a treating Board-certified internist,
attributed appellant’s increased blood pressure to increased work stress. He reported appellant’s
blood pressure on January 5, 2015 as 152/90. After acquiring more work responsibilities on
June 30, 2015, appellant’s blood pressure on August 7, 2015 was 182/104. He was placed off
work for five days and had his medication adjusted which resulted in a blood pressure of 144/82
on August 11, 2015. When appellant returned on October 2, 2015, his blood pressure was
160/90. No other contributing factor was noted and appellant denied any stress at home, which
would cause his elevated blood pressure. Dr. Ivey diagnosed hypertension.
By decision dated January 12, 2016, OWCP denied modification of the prior decision. It
found the medical evidence submitted insufficiently rationalized to establish that appellant’s
hypertension had been caused or aggravated by the accepted employment factor of overwork.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6

2

The Board notes that OWCP mischaracterized appellant’s claim as a traumatic injury claim when the only claim
contained in the record is an occupational disease claim.
3

Supra note 1.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

D.U., Docket No. 10-144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Roy L. Humphrey, 57 ECAB 238
(2005); Donald W. Wenzel, 56 ECAB 390 (2005).

3

The Board has held that a variety of work factors are compensable under FECA. Among
them, overwork is a compensable factor of employment if appellant submits sufficient evidence
to substantiate this allegation.7 Also, in certain circumstances, working overtime is sufficiently
related to regular or specially assigned duties to constitute a compensable employment factor.8
Additionally, conditions related to stress resulting from situations in which an employee is trying
to meet his or her position requirements are compensable.9
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.10 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.11 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.12
ANALYSIS
Appellant filed an occupational disease claim alleging that his hypertension was caused
by the increased work duties of being temporarily detailed to an acting nurse manager position.
OWCP accepted the employment factor of increased work duties. The Board finds that the
evidence of record, including appellant’s statement and the employing establishment’s temporary
reassignment letter, document that appellant had increased work duties when he was temporarily
reassigned as acting nurse manager. The issue, therefore, is whether appellant met his burden of
proof to establish that his hypertension was caused or aggravated by the accepted work factor.
The Board finds that appellant failed to establish that his hypertension had been caused or
aggravated by the accepted work factor.
Appellant submitted an October 27, 2015 report by Dr. Ivey, a treating Board-certified
internist, which diagnosed hypertension and attributed appellant’s increased blood pressure to
increased work stress. Dr. Ivey reported that on June 30, 2015 appellant acquired more work
responsibilities and noted a high blood pressure reading taken on August 7, 2015. He indicated
that there was no other contributing factor. While Dr. Ivey’s report contains an affirmative
statement of causation and noted appellant’s increased work responsibilities, it does not contain a
sufficient explanation of a physiologic process by which the established employment factor of

7

See Bobbie D. Daly, 53 ECAB 691 (2002).

8

Peter D. Butt, Jr., 56 ECAB 117 (2004); Bobbie D. Daly, supra note 7.

9

Trudy A. Scott, 52 ECAB 309 (2001)

10

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
11

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006)

12

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

overwork would cause or aggravate the diagnosed condition of hypertension.13 The Board notes
that a rationalized medical opinion is especially necessary, given that appellant was previously
taking medication for high blood pressure.14 Thus, this medical report is insufficient to meet
appellant’s burden of proof to establish causal relationship.
Appellant also submitted an August 10, 2015 abbreviated report by Dr. Banister, in which
he reported that appellant had been seen for complaints of high blood pressure symptoms, which
included increased tinnitus, shoulder and neck tightness, and headaches. He related that his
symptoms began following his detail which increased his workload. However, Dr. Banister
offered no opinion whether the accepted work factor of overwork caused or aggravated the
diagnosed condition. The Board has held that medical evidence offering no opinion regarding
the cause of an employee’s condition is of limited probative value on the issue of causal
relationship.15 Thus, the report from Dr. Banister is insufficient to establish appellant’s
hypertension was caused by the accepted work factor of overwork.
The Board has held that the fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.16 An award of compensation may not
be based on surmise, conjecture, or speculation. Neither the fact that appellant’s condition
became apparent during a period of employment nor the belief that his condition was caused,
precipitated or aggravated by his employment is sufficient to establish causal relationship.17 To
establish a firm medical diagnosis and causal relationship, appellant must submit a physician’s
report that addresses how the accepted employment factor of overwork caused or aggravated his
hypertension.18
OWCP advised appellant that it was his responsibility to provide a comprehensive
medical report which described his symptoms, test results, diagnosis, treatment, and a
physician’s opinion, with medical rationale, on the cause of his diagnosed condition. Appellant
failed to submit appropriate medical documentation in response to the OWCP’s request. As
there is no probative, rationalized medical evidence addressing how his claimed hypertension
was caused or aggravated by the identified employment factor of overwork, he has not met his
burden of proof. The Board will therefore affirm OWCP’s September 23, 2015 and January 12,
2016 decisions.

13

M.V., Docket No. 16-0218 (issued May 11, 2016).

14

See C.S., Docket No. 15-1829 (issued January 28, 2016).

15

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009);
Jaja K. Asaramo, 55 ECAB 200 (2004).
16

L.D., Docket No. 09-1503 (issued April 15, 2010); D.I., 59 ECAB 158 (2007) Daniel O. Vasquez, 57 ECAB
559 (2006).
17

See D.U., supra 6; Robert Broome, 55 ECAB 339 (2004); Anna C. Leanza, 48 ECAB 115 (1996).

18

Michael S. Mina, supra note 11; Michael E. Smith, 50 ECAB 313 (1999).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his
hypertension was causally related to the accepted factor of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 12, 2016 and September 23, 2015 are affirmed.
Issued: August 5, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

